DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ reply to the December 13, 2021 Office Action, filed June 9, 2022, is acknowledged.  Applicants amend claims 1, 3, and 10.  Claims 1-12 are pending in this application and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed December 13, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,912,138.
Claims 1-13 of the ‘138 patent recite a method of modifying a region of interest in the genome of a cell comprising introducing into the cell a polynucleotide encoding a fusion protein comprising a functional domain and a TALE DNA-binding polypeptide comprising a plurality of TALE-repeat units comprising a repeat variable di-residue (RVD) and at least 3 non-canonical RVDs.  The polynucleotides of the ‘138 patent are used in a method of modifying a gene in a cell.  It would have been obvious to one with ordinary skill in the art that the method of the ‘138 patent could be carried out using the instant polynucleotide because the characteristics of the polynucleotides of both the instant claims and the ‘138 patent are the same.
  	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-22 of U.S. Patent No. 9,322,005.
Claims 12-22 of the ‘005 patent recite a method of modifying a region of interest in the genome of a cell comprising introducing into the cell a polynucleotide encoding a fusion protein comprising a functional domain and a TALE DNA-binding polypeptide comprising a plurality of TALE-repeat units comprising a repeat variable di-residue (RVD) and at least 3 non-canonical RVDs.  
The polynucleotides of the ‘005 patent are used in a method of modifying a gene in a cell.  It would have been obvious to one with ordinary skill in the art that the method of the ‘005 patent could be carried out using the instant polynucleotide because the characteristics of the polynucleotides of both the instant claims and the ‘005 patent are the same.

 	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-23 of U.S. Patent No. 9,458,205.
Claims 15-23 of the ‘205 patent recite a method of modifying a region of interest in the genome of a cell comprising introducing into the cell a polynucleotide encoding a fusion protein comprising a functional domain and a TALE DNA-binding polypeptide comprising a plurality of TALE-repeat units comprising a repeat variable di-residue (RVD) and at least 3 non-canonical RVDs.  The polynucleotides of the ‘205 patent are used in a method of modifying a gene in a cell.  It would have been obvious to one with ordinary skill in the art that the method of the ‘205 patent could be carried out using the instant polynucleotide because the characteristics of the polynucleotides of both the instant claims and the ‘205 patent are the same.

	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-23 of U.S. Patent No. 9,493,750.
Claims 1-10 of the ‘750 patent recite polynucleotides encoding a TALE DNA-binding polypeptide comprising a plurality of TALE-repeat units comprising a repeat variable di-residue (RVD) and at least 3 non-canonical RVDs.  The ‘750 patent further claims a cell and pharmaceutical composition comprising the polynucleotide.  The instant polynucleotides, cells, and pharmaceutical composition are encompassed by the polynucleotides of the ‘750 patent.  Therefore, the claims of the instant application and the ‘750 patent are not patentably distinct.

	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,783,827.
Claims 1-12 of the ‘827 patent recite a method of generating a genetically modified non-human organism by introducing into the cell a polynucleotide encoding a fusion protein comprising a functional domain and a TALE DNA-binding polypeptide comprising a plurality of TALE-repeat units comprising a repeat variable di-residue (RVD) and at least 3 non-canonical RVDs.  The polynucleotides of the ‘827 patent are used in a method of creating a genetically modified non-human organism.  It would have been obvious to one with ordinary skill in the art that the method of the ‘827 patent could be carried out using the instant polynucleotide because the characteristics of the polynucleotides of both the instant claims and the ‘827 are the same.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/346,020 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the ‘020 application recite polynucleotides encoding a TALE DNA-binding polypeptide comprising a plurality of TALE-repeat units comprising a repeat variable di-residue (RVD) and at least 3 non-canonical RVDs.  The ‘020 application further claims a cell and pharmaceutical composition comprising the polynucleotide.  The instant polynucleotides, cells, and pharmaceutical composition are encompassed by the polynucleotides, cells, and pharmaceutical compositions of the ‘020 application.  Therefore, the claims of the instant application and the ‘020 application are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the non-statutory double patenting rejections set forth above, Applicants deferred addressing these rejections until resolution of allowed subject matter.  While Applicants have addressed previous objections and rejections, the non-statutory double patenting rejections are maintained until that time when they are addressed by Applicants.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636